Acknowledgements
This communication is in response to applicant’s response filed on 03/03/2021.
Claims 1-20 are currently pending in this application. Claims 1-4, 8-11, and 15-20 have been amended.
Claims 1-20 have been examined.
Applicant’s previous request that the Double Patenting Rejection be held in abeyance until such time as patentable subject matter is delineated is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/21 has been entered.
 

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejection – 35 U.S.C. §103 that the combination of Kumar (US 20140310160) in view of Liscia (US 20140046843) in further view of Ranganath (US 9,811,810 B1) in further view of Sugiyama (US 20150206111) fails to show or suggest at least the following elements: “matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL) that provides access to at least one of return policies or a transaction location map that is related to the transaction,” as recited in amended claim 1, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 1.
Applicant makes similar arguments for claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
Similarly, applicant’s arguments that claims 2-7, 9-14, and 16-20 are patentable over the cited prior art since the claims depend from claims 1, 8 and 15, Claim Rejections - 35 USC § 103 for claims 1, 8, and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/460,465 (WARRANTY ENRICHED TRANSACTIONS). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, in which they have common limitations. It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the method in Claim 1 of Application No. 15/460,465 to include validating, by at least one computing device, a risk of a transaction authorization request associated with a transaction between at least one of a merchant or a merchant aggregator and a transaction account holder; authorizing, by the at least one computing device, the transaction in response to validating the risk of the transaction authorization request associated with the transaction; obtaining, by the at least one computing device, the enriched transaction data from the accounts .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 8, and 15, the claimed invention is directed to an abstract idea without significantly more because:
Claims 1, 8, and 15 recite validating, by at least one computing device, a risk of a transaction authorization request associated with a transaction between at least one of a merchant or a merchant aggregator and a transaction account holder; authorizing, by the at least one computing device, the transaction in response to validating the risk of the transaction authorization request associated with the transaction; transmitting, by the at least one computing device, an authorization code to at least one of the merchant or the merchant aggregator, wherein the authorization code comprises data indicating that the transaction has been authorized and that a record of charge has been generated at a payment processor; matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL) that provides access to at least one of return policies or a transaction location map that is related to the transaction; associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database; obtaining, by the at least one computing device, the enriched transaction data from the accounts receivable database in response to receiving a request from a client device to view the enriched transaction data; and transmitting, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
Under Step 1 of the Section 101 analysis, claims 1 and 13 are directed to a system and method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of matching and associating transaction data together after evaluating the transaction risk without significantly more, which falls within the following group of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: a mental process (i.e., observation and evaluation), and fundamental economic practices (i.e., mitigating risks) but for the recitation of additional claim elements. That is, other than reciting a system comprising: at least one computing device; and a tangible, non-transitory memory configured to communicate with a processor of the at least one computing device, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the at least one computing device, cause the at least one computing device to perform operations, nothing in the claim precludes the language from being considered as from being practically performed in the mind. For example, a person can match a warranty or return policy (i.e., enriched transaction data) with a transaction based on a timestamp and physically store the warranty/return policy with the receipt in a file cabinet.
A similar analysis can be applied to dependent claims 2-5, 9-12, and 16-18 which further recite the abstract idea of matching and associating transaction data together without significantly more.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, 
A similar analysis can be applied to dependent claims 6-7, 13-14, and 19-20 which include additional claim elements that are insignificant post-solution activity.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim elements, considered individually and in combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of obtaining the enriched transaction data in response to receiving a request from a client, and transmitting the enriched transaction data, wherein a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Sugiyama (US 20150206111).

Regarding Claims 1, 8, and 15, Kumar teaches a method comprising: validating, by at least one computing device, a risk of a transaction authorization request associated with a transaction between at least one of a merchant or a merchant aggregator and a transaction account holder (Paragraphs 0055-0057 and 0060 teach an authorization request message may be sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction; an authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction; in step 414, a risk assessment is performed by the fraud detection module in the server computer; the risk assessment may utilize any suitable inputs or algorithms authorizing, by the at least one computing device, the transaction in response to validating the risk of the transaction authorization request associated with the transaction (Paragraph 0060 teaches if there is sufficient credit or funds to pay for the current transaction, then the issuer computer may generate and transmit an authorization response message back to the merchant and then the cardholder via the payment processing network and an acquirer (not shown in FIG. 4)); and transmitting, by the at least one computing device, an authorization code to at least one of the merchant or the merchant aggregator, wherein the authorization code comprises data indicating that the transaction has been authorized and that a record of charge has been generated at a payment processor (Paragraph 0061 teaches an authorization response message may be an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network; the authorization response message may include the following status indicator: Approval—transaction was approved; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g. POS equipment) that indicates approval of the transaction. The code may serve as proof of authorization).
However, Kumar does not explicitly teach matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL) that provides access to at least one of return policies or a transaction location map that is related to the transaction; and associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database.
Ciurea from same or similar field of endeavor teaches matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor (Paragraphs 0195, 0202, 0315-0316, 0305, 0205, and 0328 teach when there is a need for the purchase details for a payment transaction, the request for purchase details is provided in the authorization response along with authorization code; the purchase details are transmitted to the transaction handler via a portal in a report includes the authorization code for the payment transaction; privacy preferences (i.e., privacy policy) may be communicated to the merchant system in parallel with the processing of the authorization request for the transaction identified by the transaction record (i.e., record of charge), after the authorization of the transaction, during the settlement of the transaction, or after the settlement of the transaction; the privacy policy is specific to the , wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL) that provides access to at least one of return policies or a transaction location map that is related to the transaction (Paragraphs 0061, 0322, 0324, 0335 teach the centralized data warehouse includes transaction records between sellers and buyers over time; the merchant system is configured to manage the user data related to the transaction based on the privacy preferences, and the privacy indicator includes an address (e.g., a universal resource locator/uniform resource locator (URL)) that specifies a location on the portal, from which the merchant system can download the privacy preference for the user data and associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database (Paragraphs 0067, 0113, 0264 teach the profile generator generates and updates the transaction profiles periodically; the correlator matches the online activities and the transactions based on matching the user data provided by the user tracker  and the records of the transactions, such as transaction data or transaction records; the data warehouse stores not only the transaction records resulting from authorization and/or settlement of financial transactions, but also the purchase details and other information related to the purchases, such as purchase location and timing, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teachings of Ciurea to match, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic 
There is motivation to combine Ciurea into Kumar because the centralized data warehouse can be used to support corporate sales forecasting, fraud analysis reporting, sales/customer relationship management (CRM) business intelligence, credit risk prediction and analysis, advanced authorization reporting, merchant benchmarking, business intelligence for small business, rewards, etc. (Ciurea Paragraph 0061). In one embodiment, offers are based on the point-of-service to offeree distance to allow the user to obtain in-person services. In one embodiment, the offers are selected based on transaction history and shopping patterns in the transaction data and/or the distance between the user and the merchant. In one embodiment, offers are provided in response to a request from the user, or in response to a detection of the location of the user (Ciurea Paragraph 0077).
However, the combination of Kumar and Ciurea does not explicitly teach obtaining, by the at least one computing device, the enriched transaction data from the accounts receivable database in response to receiving a request from a client device to view the enriched transaction data; and transmitting, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
Sugiyama from same or similar field of endeavor teaches obtaining, by the at least one computing device, the enriched transaction data from the accounts receivable database in response to receiving a request from a client device to view the enriched transaction data (Paragraphs 0021, 0057-0058, 0029, 0032, 0108, and 0110 teach according to one embodiment, an information processing apparatus (i.e., an electronic receipt management server) includes a storage unit storing data of a purchase transaction, a control unit configured to generate data of an electronic receipt image to be displayed, and a communication unit configured to receive a request for an electronic receipt from an external device (i.e., mobile terminal) and transmit the data of the electronic receipt image to the external device; the storage unit includes electronic receipt data storage unit which collectively stores electronic receipt data of various companies each operating the store; the storage unit includes a background storage unit which stores background information (additional information) of an electronic receipt to be displayed on the mobile terminal; the background may be patterns, photographs, or watermark characters (i.e., verified ; and transmitting, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker (Paragraphs 0032, 0037, 0110, and 0129 teach the electronic receipt management server outputs the electronic receipt to the mobile terminal; in this way, a customer may browse the electronic receipt using the mobile terminal; the mobile terminal receives the electronic receipt of the transaction output from the electronic receipt management 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar and Ciurea to incorporate the teachings of Sugiyama to obtain, by the at least one computing device, the enriched transaction data from the accounts receivable database in response to receiving a request from a client device to view the enriched transaction data; and transmit, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to 
There is motivation to combine Sugiyama into the combination of Kumar and Ciurea because the electronic receipt is beneficial to a customer who wants to record and track the history of purchase transactions, because the electronic receipt makes recordkeeping easier (Sugiyama Paragraph 0004). The base invention is improved because the customer who views the mobile terminal can recognize that a promotional campaign is being carried out in the store, which may result in increased sales at the store. When the display of the display unit is copied, the presence of the watermark characters allows the sales clerk to understand that the sheet is not issued by the POS terminal and is a copy of the electronic receipt. That is, it is possible for the sales clerk to identify a sheet which is improperly generated by copying the display of the display unit. Since the watermark characters of “now on campaign” displayed as the background information on the display unit may be recognized by the user, the user would be discouraged from copying the display (Sugiyama Paragraph 0130).
Regarding Claim 8, Kumar teaches a system comprising: a processor (Paragraph 0007 teaches a server computer comprising a processor); and a tangible, non-transitory memory configured to communicate with the processor (Paragraph 0007 teaches a server computer comprising a computer readable medium), the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (Paragraph 0007 teaches the computer readable medium comprise code, executable by the processor, for implementing a method).
Regarding Claim 15, Kumar teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer based system, cause the computer-based system to perform operations (Paragraph 0032 teaches the server computer may also include a computer readable medium, which may also be in the form of a memory, and may comprise code, executable by the processor for implementing methods described herein; for example, the computer readable medium may comprise code, executable by the processor, for implementing a method comprising receiving transaction data for a transaction associated with a payment account of a user, determining, by a server computer, if the transaction is a high risk transaction, generating, by the server computer, an alert notification message if the transaction is a high risk transaction, and initiating sending the alert notification message including information about the transaction and a set of prior transactions to a mobile device).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Sugiyama (US 20150206111) in further view of Chauhan (US 20150142592).

Regarding Claim 2, 9, and 16, the combination of Kumar, Ciurea, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data further comprises an image of at least one of warranty documents, the return policies, the transaction location map or product manual associated with the transaction.
Chauhan from same or similar field of endeavor teaches wherein the enriched transaction data further comprises an image of at least one of warranty documents, the return policies, the transaction location map or product manual associated with the transaction (Paragraphs 0072-0073 and 0090 teach the e-receipt server receives one or more electronic receipts from the POS terminal that can include additional forms of content associated with the transaction or the product purchased during the transaction, specifically, the e-receipt can include a PDF file (i.e., an image file) or a web page of a user's manual, and any other content describing an aspect of the product or service or the transaction itself; the e-receipt may also contain warranty information associated with the product or service, and the return policy of the merchant, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, and Sugiyama to incorporate the teachings of Chauhan for the enriched transaction data to further comprise an image of the additional data.
There is motivation to combine Chauhan into the combination of Kumar, Ciurea, and Sugiyama because the base invention is improved because the e-.

Claims 3, 5, 7, 10, 12, 14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Sugiyama (US 20150206111) in further view of Sheng (US 20160171611).

Regarding Claims 3, 10, and 17, the combination of Kumar, Ciurea, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data further comprises at least one of warranty documents, a product manual, an electronic receipt information, a document, a tag, a note, a reminder related to the transaction, an itinerary, tracking services or a deadline.
Sheng from same or similar field of endeavor teaches wherein the enriched transaction data further comprises at least one of warranty documents, a product manual, an electronic receipt information, a document, a tag, a note, a reminder related to the transaction, an itinerary, tracking services or a deadline (Paragraphs 0028, 0031, and 0034 teach transaction data collected from a POS location (i.e., merchant) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, and Sugiyama to incorporate the teachings of Sheng to have enriched transaction data comprise electronic receipt information, etc.
There is motivation to combine Sheng into the combination of Kumar, Ciurea, and Sugiyama because the application programming interface (API) can read transaction data from the different sources, preprocess the transaction data, and automatically upload the collected data to the analytical and advisory system in real time, near real time, or certain time intervals (Sheng Paragraph 0030).

Regarding Claims 5, 12, and 19, the combination of Kumar, Ciurea, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data.
Sheng from same or similar field of endeavor teaches further comprising returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data (Paragraph 0030 teaches a user can also use the API (application programming interface) to query (i.e., request) the data stored in the advisory system and generate user-configurable reports).

There is motivation to combine Sheng into the combination of Kumar, Ciurea, and Sugiyama because a person no longer needs to manually track information related to his purchases and make online queries with each financial service provider individually to compile his complete transaction profile. This can be rather cumbersome as the person needs to keep meticulous purchase records so as to not miss an important deadline or other follow-up actions related to his purchases (Sheng Paragraph 0003).

Regarding Claims 7, 14, and 20, the combination of Kumar, Ciurea, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach generating, by the at least one computing device, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device, the enriched transaction data reminder to the transaction account holder.
Sheng from same or similar field of endeavor teaches generating, by the at least one computing device, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device, the enriched transaction data reminder to the transaction account holder (Paragraphs 0011 and 0012 teach the application programming interface (API) can be configured to receive the notification (i.e., receipt) of an event trigger which may comprise a return due date reminder, updated expense report, a low balance alarm, credit line-approaching alarm or a financial goal progress report, a warranty expiration reminder, a related purchase recommendation, or a maintenance event notification, a financial target planning event or a financial target adjustment event).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, and Sugiyama to incorporate the teachings of Sheng to transmit an enriched transaction data reminder to the transaction account holder.
There is motivation to further combine Sheng into the combination of Kumar, Ciurea, and Sugiyama because computer-implemented systems and methods that create useful reminders of follow-up actions based on data analysis that are automatically transmitted to receiving devices provide a secure and integrated platform for e-commerce transactions (Sheng Paragraph 0006).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Sugiyama (US 20150206111) in further view of Liscia (US 20140046843).

Regarding Claims 4, 11, and 18, the combination of Kumar, Ciurea, and Sugiyama teaches all the limitations of claim 1, 8, and 15 above; wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount.
Liscia further teaches wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount (Paragraphs 0012-0013 teach the method further includes the steps of comparing the data identifying the merchant to a database including merchant add-on data entries to determine if a match exists in the database; the add-on data entry for the corresponding merchant or program the merchant participates in may include one or more of a legal entity name of the merchant or program, a URL of the merchant or program, a telephone number of the merchant, informative text relating to the merchant or program, text which may include a call to action with respect to the merchant, or any combination of the above).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, and Sugiyama to incorporate the teachings of Liscia for the enriched transaction data to be matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, a transaction amount, the authorization code, or an authorization timestamp.
.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Sugiyama (US 20150206111) in further view of Sheng (US 20160171611) in further view of Blanco (US 20160132875).

Regarding Claims 6 and 13, the combination of Kumar, Ciurea, and Sugiyama teaches all the limitations of claims 1 and 8 above; however the combination does not explicitly teach returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request.
Sheng from same or similar field of endeavor teaches returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request (Paragraph 0030 teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, and Sugiyama to incorporate the teachings of Sheng to transmit the enriched transaction data to the transaction account holder in response to a request.
There is motivation to combine Sheng into the combination of Kumar, Ciurea, and Sugiyama because of the same reasons listed above for claims 5 and 12.
However, the combination of Kumar, Ciurea, Sugiyama, and Sheng does not explicitly teach returning, by the at least one computing device, the enriched transaction data to the transaction account holder, for the enriched transaction data associated with the record of charge. 
Blanco from same or similar field of endeavor teaches returning, by the at least one computing device, the enriched transaction data to the transaction account holder, for the enriched transaction data associated with the record of charge (Paragraphs 0129 and 0137 teaches the account management system creates an augmented transaction receipt using the adjusted transaction data, the financial transaction data, and the data received from the user device, then transmits the updated receipt data to the user device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, Sugiyama, and Sheng to incorporate the teachings  return, by the at least one computing device, the enriched transaction data to the transaction account holder, for the enriched transaction data associated with the record of charge.
There is motivation to combine Blanco into the combination of Kumar, Ciurea, Sugiyama, and Sheng because current payment transaction systems do not provide a way to augment and complement the transaction information with data recorded by the mobile communication device to produce an enhanced transaction receipt (Blanco Paragraph 0003). The base invention is improved because the user device receives the updated receipt data. In an example embodiment, the user device displays the augmented receipt data. In an example embodiment, the user may view augmented receipt data for multiple transactions involving the user device. In an example embodiment, the user can search for transactions by merchant, by payment instrument, by merchant type, or by any other available category (Blanco Paragraph 0138).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Green (US 20150073989) teaches a computing apparatus includes: a portal configured to provide a user interface to a user to specify a privacy policy of the user and to receive consumer data of the user; a data warehouse coupled with the portal to store the privacy policy in connection with account information identifying a payment account of the user; a payment processor of a payment processing network configured to process payment transactions made using payment accounts 
Hammond (US 20120166296) teaches systems and methods are described for collecting data at a merchant's point of return for use in processing a merchandise return transaction that is being requested by a customer. In various embodiments, the data may be collected using a wide variety of data collection technologies and may be used in conjunction with stored data, including data collected from other merchants, by a return authorization system to make a determination whether to accept or deny the requested merchandise return. The data may additionally or alternatively be used to determine whether to issue a warning to the customer about limitations on future return transactions presented by the customer. Examples of data categories that may be collected include, but are not limited to, information about: the merchant, the customer, the requested transaction, the merchandise being returned, one or more receipts, a clerk processing the transaction, and other general applicable information (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685